DETAILED ACTION
This action is in response to an RCE filed on May 2, 2022 for the application of Prakash et al., for a “Process alarm mapping and monitoring using artificial intelligence” filed on February 14, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.
Claims 1-20 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. PGPUB 20160378583) in view of Stein et al. (U.S. PGPUB 20130024835).

As per claims 1 and 8, Nakano discloses a system for improving emergency information delivery comprising:
at least one processor, at least one non-transitory processor readable medium with instructions stored thereon ([0047]-[0048]) configured and arranged to:
read asset data from a database ([0070], “database for saving the performance information”);
compare the asset data to one or more alarm limits; display alarm information when a primary asset's parameter exceeds the one or more alarm limits ([0116], “the evaluation of a relating threshold may be displayed together with an alert at the timing at which the administrator is notified of the alert when the performance value of a specific performance metric exceeds the threshold.”); and
determine secondary information to display in conjunction with the alarm ([0119]-[0120]) and (Figs. 11A-B);
Nakano fails to explicitly disclose a specific user receives a tailored alarm display.
Stein of analogous art teaches:
wherein the system is configured to identify a specific user within an organization ([0086], “the identities of personnel to whom the alert is to be sent would be determined by executing a query to business data service 442 (because roles and responsibilities of individuals associated with tenants are provided as attributes of the respective business objects).”);
wherein the specific user ([0083], “if a user is a loan officer considering a complex loan application, the user might have need, during the course of managing the case (the complex loan application), to conduct a review of certain specific regulations pertaining to the type of loan requested. The required content would be served up by content management server 444, and the user would not have to manually check to make sure she had the most current information. Desktop renderer 445 uses presentation models 412 to populate user interface 441 with user interface elements as designed in presentation builder 402. Similarly, report/dashboard server 446 uses report model 414 and dashboard model 415 to populate and render reports and dashboards via user interface 441.”) receives a tailored alarm display ([0086], “Alert service 448 has the role of providing alerts to users (via user interface 441, or via notification via email, short message service, instant messaging, or any other means known in the art) when configurable alert conditions are met.”) based on their role in the organization ([0086], “actual parameters used to send the requested alert are determined by alert service 447. For example, the identities of personnel to whom the alert is to be sent would be determined by executing a query to business data service 442 (because roles and responsibilities of individuals associated with tenants are provided as attributes of the respective business objects). In some cases, alerts are sent to staff of DCM platform 400 rather than personnel of any specific tenant; in such cases, configuration information required may be obtained either from business data server 442 or from runtime configuration server 430.”).
All of the claimed elements were known in Nakano and Stein and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing a more efficient user experience (Stein, [0056]).

As per claim 2, Nakano discloses the system selects the secondary information to display based on one or more attributes of the primary asset ([0120]-[0136]).

As per claim 3, Nakano discloses the system selects the secondary information to display based on one or more attributes of one or more secondary assets ([0120]-[0136]).

As per claim 4, Nakano discloses the system selects at least part of the secondary information to display based on one or more links between one or more attributes of the primary asset and one or more attributes of a secondary asset; and wherein one or more links comprise at least one of correlation analysis and/or a manual link ([0120]-[0136]).

As per claim 5, Nakano discloses the system is configured and arranged to provide a root cause analysis based on historical data ([0281], “root cause analysis program”); and wherein the root cause analysis is as at least part of the secondary information ([0289]-[0290], “root cause analysis result screen 2000”).

As per claim 6, Nakano discloses the system is configured and arranged to identify anomalies in one or more secondary assets ([0086] and [0293]) and display the anomalies as at least part of the secondary information ([0289]-[0290], “root cause analysis result screen 2000”).

As per claim 7, Nakano discloses determining secondary information to display in conjunction with the alarm comprises creating separate groups ([0116]-[0120]);
wherein each separate group comprises at least a different portion of the secondary information ([0119], “Those fields 1111 to 1114 may be provided and displayed for each metric. Further, the threshold evaluation result screen 1101 may include a change button 1115. When the change button 1115 is operated, the screen may shift to a screen for changing the threshold of the specified metric.”); and
wherein the system is configured and arranged to allow a user to select each one of the separate groups to display the secondary information associated therewith ([0120], “Further, when the metric name displayed in the field 1121 is selected, the screen may shift to a screen for displaying the performance graph of the selected metric.”).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. PGPUB 20160378583) in view of Stein et al. (U.S. PGPUB 20130024835) and in further view of Joshi et al. (U.S. PGPUB 20180088565).

As per claim 9, Nakano discloses displaying the performance graph of the selected metric ([0120]). However, Nakano in view of Stein fails to explicitly disclose breadcrumbs.
Joshi of analogous art teaches the display comprises a header, breadcrumbs ([0010], “the navigation bar provides navigation “breadcrumbs”), a chart area, a grid area ([0067]), and a time control ([0111]).
All of the claimed elements were known in Nakano and Joshi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improved system performance evaluation display (Joshi, [0011]).

As per claim 10, Joshi discloses the breadcrumbs comprise an asset hierarchy; wherein each asset in the asset hierarchy is separated by a special token ([0086]); wherein pressing the special token will show a list of one or more child assets; wherein selecting a child asset will refresh the breadcrumbs to include the child asset's hierarchy ([0086]-[0087] and [0097]); wherein selecting a child asset will update the header, chart area, grid area, and time control with child asset information ([0096]-[0100]).

As per claim 11, Joshi discloses information comprises primary information about a primary asset; and wherein information comprises secondary information about a secondary asset ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”).

As per claim 12, Joshi discloses secondary information comprises at least one secondary asset alarm ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”).

As per claim 13, Joshi discloses the determining information to display comprises the system using an attribute map with one or more links that link the primary asset to the secondary asset ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”) and ([0091]).

As per claim 14, Joshi discloses the one or more links comprise at least one of correlation analysis and/or a manual link ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”) and ([0091]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. PGPUB 20160378583) in view of Joshi et al. (U.S. PGPUB 20180088565) and in further view of Stein et al. (U.S. PGPUB 20130024835).

As per claim 15, Nakano discloses system for improving emergency information delivery comprising:
at least one processor, at least one non-transitory processor readable medium with instructions stored thereon ([0047]-[0048]) configured and arranged to:
read asset data from a database ([0070], “database for saving the performance information”);
compare the asset data to one or more alarm limits; generate an alarm when a primary asset's parameter exceeds the one or more alarm limits ([0116], “the evaluation of a relating threshold may be displayed together with an alert at the timing at which the administrator is notified of the alert when the performance value of a specific performance metric exceeds the threshold.”);
determine asset data information to display in a plurality of sections ([0119]-[0120]) and (Figs. 11A-B);
Nakano discloses thresholds may be given a priority ([0152]). However, Nakano fails to explicitly disclose determine an importance ranking for each of the plurality of sections.
Joshi of analogous art teaches determine an importance ranking for each of the plurality of sections ([0058], “the server 150 may rank and/or assign priority levels to each of the process parameters, alarms, etc., on the screen display 260”);
generate a display comprising a visual representation of the alarm and the plurality of sections ([0057]-[0058]); and
determine which section to keep on the display and which section to hide upon a resizing of the display ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”) and ([0069] and [0071]).
All of the claimed elements were known in Nakano and Joshi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improved system performance evaluation display (Joshi, [0011]).
Nakano in view of Joshi fails to explicitly disclose a specific user receives a tailored alarm display.
Stein of analogous art teaches:
wherein the system is configured to identify a specific user within an organization ([0086], “the identities of personnel to whom the alert is to be sent would be determined by executing a query to business data service 442 (because roles and responsibilities of individuals associated with tenants are provided as attributes of the respective business objects).”);
wherein the specific user ([0083], “if a user is a loan officer considering a complex loan application, the user might have need, during the course of managing the case (the complex loan application), to conduct a review of certain specific regulations pertaining to the type of loan requested. The required content would be served up by content management server 444, and the user would not have to manually check to make sure she had the most current information. Desktop renderer 445 uses presentation models 412 to populate user interface 441 with user interface elements as designed in presentation builder 402. Similarly, report/dashboard server 446 uses report model 414 and dashboard model 415 to populate and render reports and dashboards via user interface 441.”) receives a tailored alarm display ([0086], “Alert service 448 has the role of providing alerts to users (via user interface 441, or via notification via email, short message service, instant messaging, or any other means known in the art) when configurable alert conditions are met.”) based on their role in the organization ([0086], “actual parameters used to send the requested alert are determined by alert service 447. For example, the identities of personnel to whom the alert is to be sent would be determined by executing a query to business data service 442 (because roles and responsibilities of individuals associated with tenants are provided as attributes of the respective business objects). In some cases, alerts are sent to staff of DCM platform 400 rather than personnel of any specific tenant; in such cases, configuration information required may be obtained either from business data server 442 or from runtime configuration server 430.”).
All of the claimed elements were known in Nakano and Stein and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing a more efficient user experience (Stein, [0056]).

As per claim 16, Joshi discloses the determining the importance ranking for each of the plurality of sections is based at least in part on analysis performed by the system; and wherein the importance ranking and the analysis can differ for different asset alarms ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”).

As per claim 17, Joshi discloses the determining which section to keep on the display and which section to hide upon a resizing of the display is based at least in part on an analysis performed by the system; and wherein the determining which section to keep on the display and which section to hide upon a resizing of the display can differ for different asset alarms ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”) and ([0069]-[0071]).

As per claim 18, Joshi discloses the determining which section to keep on the display and which section to hide upon a resizing of the display comprising the system displaying at least one of a new graph and/or chart ([0044]) representing at least a portion of the asset data information in the kept section ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”) and ([0059]-[0071]).

As per claim 19, Joshi discloses the determining which section to keep on the display and which section to hide upon a resizing of the display comprising the system displaying at least one of a new graph and/or chart ([0044]) representing at least a portion of the asset data information in the hidden section ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”) and ([0059]-[0071]).

As per claim 20, Joshi discloses the determining which section to keep on the display and which section to hide upon a resizing of the display is based on one or more links between one or more attributes of the primary asset and one or more attributes of a secondary asset ([0058]-[0071]); and
wherein one or more links comprise at least one of correlation analysis and/or a manual link ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”) and ([0091]).
Response to Arguments
Applicant's arguments filed on February 9, 2022 have been fully considered but they are not persuasive. 
An advisory action was mailed on February 25, 2022, responding to applicant’s arguments. A copy of the aforementioned response to arguments is produced below. 


As per claims 1, 8, and 15, applicant argues that Nakano in view of Stein fails to teach the claimed limitation “wherein the specific user receives a tailored alarm display based on their role in the organization.” 
Applicant argues that “tailoring a display” is not taught by Stein.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tailoring a display) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner respectfully disagrees and would like to point out to paragraph [0083], wherein Stein discloses providing user specific contents by populating and rendering reports and dashboards via user interface 441. 
 [0083] Content management server 444 is a service that provides well-understood enterprise content management functionality, and which thereby ensures accuracy and currency of any content provided to a user in conjunction with a DCM application. For example, if a user is a loan officer considering a complex loan application, the user might have need, during the course of managing the case (the complex loan application), to conduct a review of certain specific regulations pertaining to the type of loan requested. The required content would be served up by content management server 444, and the user would not have to manually check to make sure she had the most current information. Desktop renderer 445 uses presentation models 412 to populate user interface 441 with user interface elements as designed in presentation builder 402. Similarly, report/dashboard server 446 uses report model 414 and dashboard model 415 to populate and render reports and dashboards via user interface 441.
Further in paragraph [0086], Stein discloses providing specific alerts (“when configurable alert conditions are met. For example, an alert may be triggered when an elapsed time for carrying out a certain step in a certain business process has been missed.”) to specific users (“Alert service 448 has the role of providing alerts to users (via user interface 441, or via notification via email, short message service, instant messaging”).
Note paragraph [0016] of applicant’s own specification, which discloses:
[0016]  In some embodiments, the system can automatically process and display items and/or information specific to a user. In some embodiments, the system identifies the specific user by login identification, facial recognition, maintenance records, approvals, and/or any stored data linking a user to a particular role in an organization. In some embodiments, each specific user receives a tailored alarm display based on his/her role in the organization.
In light of the applicant’s specification where a system automatically displays items/a tailored alarm display based on user’s role, populating and rendering reports and dashboards via user interface 441 to provide specific contents (e.g., required content pertaining to a loan application) to specific users (e.g., a loan officer), and providing specific alerts to specific users as disclosed by Stein reads on the above limitation as recited in claims 1, 8, and 15.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113